DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Newly submitted claims 5-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claim 1 is directed to a method of encoding control information, wherein the encoded control information into separate “N” parts, and the “N” parts are transmitted on separate layers. That is “N” parts of control information are transmitted on separate layers. While the newly added claims are directed to transmission of Transport Blocks (TB), the MCS level of the TB are determined and whichever of the TBs with highest MCS level is configured to carry the control information via a PUSCH. The TB are configured to be carried on different subframes and the second transport block comprises no control information. The claims differ in that the first claim set is directed to splitting encoded UCI for transmission over separate layers based on CQI/PMI. The TB of the new claims can contain user data along with control information. The first TB comprises control information on a first subframe over a first layer while the second TB that uses a second subframe comprises no control information and just user data for transmission over the PUSCH using a second layer and subframe. If originally presented the Office would have required restriction between claims 1-4 and 5-22 as the claims are classified separately and require different search strategies. Accordingly applicants own specification describes an embodiment for CQI/PMI transmission method par.[0087] and figs.4-6, and an entirely different invention for Separation between control Information Transmission Region and Data Transmission Region, figs. 7-8 and Method of Selecting Layer or Codeword for Transmitting Control Information, fig.9. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-22 have been considered but are moot because the newly elected invention is independent or distinct from the invention originally claimed, thus the claims 5-22 are withdrawn from consideration as discussed above. The applicants has not provided any arguments with regard to original claims 1-4, thus, the claims stand as rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein N is a positive integer greater than 1" in the first line of the claim. However, it is unclear if the applicant is referring to the “N parts” or the “N layers”, therefore,  there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 3-4 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chen et al. (US 2009/0046569 A1).
Regarding claim 1, Chen discloses a method of transmitting control information to a base station, the method comprising:
encoding control information (par.[0095 - 0096] and fig.3 discloses a pre-coder selector, CQI computer, and Rank Selector, which are input into a feedback encoder for feedback generation, e.g. a UCI generator);
separating the encoded control information into N parts (fig.3 and par.[0097] which describes the separation of CQI and PMI for transmission by a transmitter); and
transmitting the N parts of control information using N layers (par.[0103] discloses that the codewords are transmitted on R spatial layers).
Regarding claim 3, Chen discloses wherein the N layers are all layers mapped to a same codeword when the control information is CQI/PMI (par.[0097] which recites, in part, “For improved efficiency, the precoding matrix selection and CQI are jointly encoded into one codeword”).
Regarding claim 4, Chen discloses wherein N is a positive integer greater than 1 (par.[0103] which describes that the number of codewords correspond to a number of spatial layers, and further discloses that R is greater than 1), and the control information is transmitted through an uplink shared channel (par.[0143] which recites, in part, “Compressed PMI information is suitably sent in the uplink control channel in the form of control information, or sent together with uplink data in a physical uplink shared channel”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen as applied to claims 1 and 3-4 above, in view of Beluri et al. (US 2010/0239040 A1) which claims priority to provisional application 61/160,594.
Regarding claim 2,  the disclosure of Chen teaches uplink control information, and discloses RI, CQI, and PMI, but does not disclose HARQ or ACK/NACK bits.
In an analogous art, Beluri wherein the control information comprises channel quality indicator (CQI), precoding matrix indicator (PMI) and ACK/NACK, and rank indicator (RI) (par.[0066] discloses CQI and PMI being jointly encoded in one codeword and mapped to 1 spatial layer, while the RI and ACK/NACK are mapped to a second codeword which is further mapped to a second spatial layer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Chen for UCI transmission, with the mapping methods for transmitting uplink control information as discussed in Beluri. The motivation/suggestion would have been to provide transmission efficiency by jointly encoding control data with user data on a uplink shared channel which would increase throughput and user services (Beluri: par.[0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411